Filed pursuant to Rule 433 Registration Statement No. 333-180300-03 FINANCIAL PRODUCTS FACT SHEET (T176) Offering Period: December 4 – December 20, 2012 24 Month Digital Barrier Notes Linked to the S&P 500 ® Index and the Russell 2000 ® Index Return Profile • 24 Month Digital Barrier Notes linked to the performance of the S&P 500 ® Index and the Russell 2000 ® Index. • If the Final Level of each Underlying is greater than its Knock-In Level, the investor will be entitled to receive an amount equal to their principal plus the Fixed Payment Percentage at maturity. • If the Final Level of either Underlying is less than or equal to its Knock-In Level, the investor will receive an amount that is less than their principal amount and may lose their entire investment. • Any payment on the securities is subject to the credit risk of the Issuer. Terms & Knock-In Event Issuer: Credit Suisse AG (“Credit Suisse”), Nassau Branch Trade Date: Expected to be December 21, 2012 Settlement Date: Expected to be December 31, 2012 Underlying: The S&P 500 ® Index and the Russell 2000 ® Index. Fixed Payment Percentage: Expected to be between [12.00% -13.00%] (to be determined on the Trade Date). Redemption Amount: An amount in cash equal to the principal amount of the securities held multiplied by the sum of 1 plus the Underlying Return of the Lowest Performing Underlying. Lowest Performing Underlying: The Underlying with the lowest Underlying Return. Underlying Return: For each Underlying, If a Knock-In Event does not occur, then the Underlying Return for such Underlying will equal the Fixed Payment Percentage. If a Knock-In Event occurs, then the Underlying Return for such Underlying will equal (Final Level – Initial Level) / Initial Level. Knock-In Level: Expected to be approximately 70% of the Initial Level (to be determined on the Trade Date). Knock-In Event: A Knock-In Event occurs if the Final Level of either Underlying is less than or equal to its Knock-In Level. Initial Level: For each Underlying, the closing level of such Underlying on the Trade Date. Final Level: For each Underlying, the closing level of such Underlying on the Valuation Date. Valuation Date: December 23, 2014 Maturity Date: December 31, 2014 CUSIP: 22546TM99 Benefits • Offers a Fixed Payment Percentage at maturity if Final Level of each Underlying is greater than its Knock-In Level. • Reduced downside risk due to a 30% contingent buffer. Hypothetical Returns at Maturity Percentage Change in the Lowest Performing Underlying Underlying Return of the Lowest Performing Underlying (1) Redemption Amount per $1,000 Principal Amount of Securities 40% 12.50% $1,125.00 30% 12.50% $1,125.00 20% 12.50% $1,125.00 10% 12.50% $1,125.00 0% 12.50% $1,125.00 -10% 12.50% $1,125.00 -20% 12.50% $1,125.00 -30% -30% $700 -40% -40% $600 -50% -50% $500 -60% -60% $400 Assumes a Fixed Payment Percentage of 12.50% (the midpoint of the expected range) (to be determined on Trade Date). The hypothetical Redemption Amounts set forth above are for illustrative purposes only and may not be the actual returns applicable to the investor. The numbers appearing in the table have been rounded for ease of analysis. Product Risks • Investment may result in a loss of up to 100% of principal. • The value of the securities and the payment of any amount due on the securities are subject to the credit risk of Credit Suisse. • The securities do not pay interest. • The return on the securities is affected by the Final Level and the occurrence of a Knock-In Event. • Redemption Amount will be less than the principal amount if a Knock-In Event occurs.
